Name: Commission Regulation (EC) No 2250/94 of 16 September 1994 on the supply of tomato concentrate as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 9 . 94 Official Journal of the European Communities No L 242/7 COMMISSION REGULATION (EC) No 2250/94 of 16 September 1994 on the supply of tomato concentrate as food aid is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients tomato concentrate for a total amount of ECU 73 000 ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (^ ; whereas it HAS ADOPTED THIS REGULATION : Article 1 Tomato concentrate shall be mobilized in the Commu ­ nity as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7 . 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p . 108 . No L 242/8 Official Journal of the European Communities 17. 9 . 94 ANNEX LOT A 1 . Operation No (') : 388/94 2. Programme : 1994 3 . Recipient (2) : UNHCR, Boite postale 2500, CH-1211 Geneve 2 Depot ; tel . (41 22) 739 81 37 ; fax 731 07 76 ; telex 412404 CH HCR (Mme Seinet) 4. Representative of the recipient : UNHCR Branch Office , 31 Josef Broz Tito, Cantonments, ACCRA, Ghana. Tel . and fax (233 21 ) 773158 , telex 2850 UHNCR GH 5. Place or country of destination (*) : Ghana 6. Product to be mobilized : tomato concentrate 7 . Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under VIA (1 )) 8 . Total quantity : maximum possible quantity, net weight, for a total amount of ECU 73 000 9 . Number of lots : one 10 . Packaging and marking (8) : OJ No C 114, 29 . 4. 1991 , p . 1 (under VIA (2) and VIA (3)) Markings in English Supplementary markings : 'Expiry date : ' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed (6) 13 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5. Port of landing : Accra 16. Address of the warehouse and, if appropriate, port of landing : 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18 . Deadline for the supply : 4. 12. 1994 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 3. 10 . 1994 (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 17. 10 . 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Ã ) (c) deadline for the supply : 18 . 12. 1994 22. Amount of tendering security : ECU 1 460 23 . Amount of delivery security : ECU 7 300 24. Address for submission of tenders and tendering securities (4) : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles (telex 22037 / 25670 AGREC B ; telefax (32 2)296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4) :  17. 9 . 94 No L 242/9Official Journal of the European Communities Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine- 131 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  sanitary certificate. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29. 4. 1991 , p. 33 . (6) Notwithstanding Article 7 (3) (f) of Regulation (EEC) No 2200/87, one single tender corresponding to the foreseen supply stage be presented. However, the tender shall indicate distinctly an amount expressed in ecus relating to the total transports costs beyond the supply stage free at port of shipment. Q The provisions of Article 9 (4) of Regulation (EEC) No 2200/87 shall not be applicable . (8) Notwithstanding OJ No C 114, point VIA.3 (c) is replaced by the following : 'the words "European Community"'.